ON APPLICATION FOR REHEARING.
Per Curiam.
A rehearing is asked in this case for several reasons, but one of which we need to notice. This suit was commenced in justice’s court, and technically we were in error in saying that, under Cir. Ct. Rule 8, plaintiffs were not required to prove the execution of the bond. Under the statute, it was necessary to produce and file the bond with the justice in order to avoid proof of its execution. 2 How. Stat. § 6928. If, however, it be conceded that the opinion in this regard was erroneous, still a rehearing should not be granted, because the record shows that there was sufficient proof of the execution of the bond. The other reasons stated in the motion were fully *47argued and considered in the former opinion, and we decline now to review them. In this connection, we call attention to Brown v. Brown, 64 Mich. 82, which contains a clear statement of the reasons for revoking decisions upon motions for rehearing.
Eehearing denied.